UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Dongsheng Pharmaceutical International Co., Ltd. (Exact name of registrant as specified in its charter) Delaware 333-154787 26-2603989 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) China Bing’qi Plaza, Floor 17, No 69, Zi Zhu Yuan Rd, Hai’dian District, Beijing People’s Republic of China 100089 (Address of principal executive offices) (Zip Code) +86-10-88580708 (Registrant’s telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check whether theregistrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x As of November 15, 2010, there were 17,000,000 shares of the registrant’s common stock, par value $0.0001 per share, outstanding. Index DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 6. Exhibits 22 i Index PART I—FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) September 30, 2010 June 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivables Inventories Advances to vendors VAT tax receivable Total current assets Property, plant and equipment, net Distribution deposit Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Advances from customers Other payables and accrued liabilities Taxes payable Due to related parties - Total current liabilities Total Liabilities Commitments and Contingencies Shareholders' equity Preferred stock, $0.0001 par value, 50,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.0001 par value, 200,000,000 shares authorized, 17,000,000 shares issued and outstanding as of September 30, 2010 and June 30, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 1 Index DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (IN US DOLLARS) For The Three Months Ended September 30, Revenues $ $ Cost of sales Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income Other expenses Interest (expense) income ) 63 Other expenses ) ) Total other expenses ) ) Income before income tax Provision for income tax Net income $ $ Other comprehensive income Foreign currency translation adjustment Comprehensive income $ $ Basic and diluted earnings per common share Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 Index DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (FORMERLY INDESTRUCTIBLE I, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) For The Three Months Ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash in operating activities: Depreciation Stock options issued for services provided - Changes in assets and liabilities: (Increase) decrease in - Accounts receivables ) Other receivables ) ) Inventories ) ) Advances to vendors ) Other asset - Increase (decrease) in - Accounts payable ) ) Advances from customers ) Other payables and accrued liabilities Taxes payable Net cash used in operating activities ) ) Cash flows from investing activities Loans to outside parties - ) Purchase of property and equipment ) - Net cash used in investing activities ) ) Cash flows from financing activities Repayment of related party loans - Proceeds (repayments) from (to) related parties ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
